DOROTHY GUETTLER, as Personal Representative of the ESTATE OF LEO JOSEPH GUETTLER, III, Appellant,
v.
ROSE PAZOS, as Personal Representative of the ESTATE OF LEO GUETTLER, JR., Appellee.
No. 4D08-4881.
District Court of Appeal of Florida, Fourth District.
March 17, 2010.
Guy Bennett Rubin and Laurence C. Huttman of Rubin & Rubin, Stuart, and Douglas R. Bald of Fergeson, Skipper, Shaw, Keyser, Baron & Tirabassi, Sarasota, for appellant.
Richard D. Sneed, Jr. of Law Offices of Richard D. Sneed, Jr., P.A., Fort Pierce, for appellee.
PER CURIAM.
Affirmed.
GROSS, C.J., POLEN and STEVENSON, JJ., concur.
Not final until disposition of timely filed motion for rehearing.